DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 02/02/2022.  Claims 1-15 and 17-20 are pending.  Claims 1, 11, and 17 are independent.  Claims 16 and 21 are canceled. 
Claim Objections
Claim 6 is objected to because of the following informalities: 
a)  The limitation “the receiving structure is a branch of a main body prosthesis” in claim 6 should be deleted because claim 1 has been amended to recite that feature.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving structure” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed 11function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. (US Pub. No.: 2012/0109279) in view of Schreck et al. (US Pub. No.: 2012/0226341) and Chuter (US Pub. No.: 2005/0010277).
Regarding claims 11-15, Mayberry discloses a system to place a prosthesis within a receiving structure, the system comprising: a receiving structure (1210, Figs. 24A and 25) having a receiving lumen (lumen of 1210, Fig. 24A and 25), the receiving lumen having proximal and distal ends (the proximal end of the receiving structure 1210 at 1212 and the distal end of the receiving structure at where the numeral 1202 is indicated, Fig. 25 and see Figure first below), and including a length (a very small length of the receiving structure that is even smaller than what is identified in the Figure first below near the distal end and between the proximal end and distal ends of the receiving structure has a substantially uniform inner diameter) of a substantially uniform inner diameter extending at least partly between the proximal and distal ends of the receiving lumen; wherein the receiving structure is an external branch extending out of a main body prosthesis (Figs. 24A and 25); an elongated support member (2030, Figs. 32 and 32-35) comprising a support member distal end (distal end of 2030); a stop cap (see second Figure below) disposed at the support member distal end, the stop cap comprising a stop cap transverse dimension (Fig. 15) that is larger than an inner diameter of the receiving lumen of the receiving structure (Figs. 34 and 35 and Paras. [0014] and [0155]); a spine portion (see second Figure below, the spine portion include the spine members) comprising at least one spine member (see second Figure below) coupled to the support member, the at least one spine member located between the stop cap and the handle (see second Figure below); and a sheath (1024, Figs. 32-35) comprising a sheath lumen (lumen of 1024, Figs. 32-35 and Paras. [0094]-[0095]); wherein the at least one spine member comprises a plurality of spine members (see second Figure below), each spine member of the plurality of spine members located proximally to the stop cap and longitudinally spaced apart from each other spine member of the plurality of spine members (see second Figure below); wherein each spine member of the plurality of spine members is longitudinally spaced apart from each other spine member of the plurality of spine members (see second Figure below) so that the support member is flexible and fully capable to resists buckling upon application of a force to the stop cap distal surface (each spine member of the plurality of spine members is longitudinally spaced apart from each other spine member of the plurality of spine members so that the support member is flexible and fully capable to resists buckling upon application of a force to the stop cap distal surface); wherein the at least one spine member (such as the proximal spine member, see second Figure below) comprises a spine member proximal surface (proximal surface of the proximal spine member, see second Figure below) and a spine member distal surface (a distal inner surface of the proximal spine member, see second Figure below and Fig. 31B) and comprises a spine member aperture (the aperture for housing 2030/2030a, Fig. 31B) extending from the spine member proximal surface to the spine member distal surface (Fig. 31B); wherein the at least one spine member and the stop cap are each affixed to the support member (Fig. 30 and 31B and see second Figure below).  However, Mayberry does not disclose an elongated prosthesis-positioning member comprising a prosthesis-positioning member distal surface; the sheath lumen receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member, and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface; wherein the system is adapted to be operated in a first configuration such that the proximal end of the prosthesis is deployed substantially coincident with the proximal end of the receiving lumen when the distal surface of the prosthesis-positioning member is disposed at the position longitudinally coincident with the distal end of the stop cap, and wherein the system further is adapted to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap.

    PNG
    media_image1.png
    579
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    570
    media_image2.png
    Greyscale

Schreck teaches, in the same field of endeavor (prosthesis delivery system), a system comprising: an elongated prosthesis-positioning member (enlarged elongated part of 115 proximal to 117, Figs. 20 and 36 and Para. [0129]; also see inner core member 78, Fig. 3C) comprising a prosthesis-positioning member distal surface (the distal surface of the enlarged elongated part of 115 for against the proximal end of the stent, Figs. 20, 36, and 3C and Para. [0129]); a sheath (combination of 110, 102 and 104, Figs 16-23 and 36) having a sheath lumen (the central lumen or opening of the sheath, Figs. 16-23 and 36) receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member (Figs. 16-23 and Paras. [0129] and [0139]), and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface (Figs. 16-23 and Fig. 3C and Paras. [0129] and [0139]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Mayberry to include an elongated prosthesis-positioning member comprising a prosthesis-positioning member distal surface; the sheath lumen receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member, and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface as taught by Schreck in order to obtain the advantage of facilitating the delivery of the prosthesis by pushing against the prosthesis during delivery (Schreck, at least Para. [0078]).  In the modified invention, the elongated prosthesis-positioning member extends longitudinally within the stop cap aperture since the prosthesis-positioning member extends within the sheath and the prosthesis of Mayberry extends through and out in the branched body vessel.  In the modified invention, system is fully capable to be operated in a first configuration such that the proximal end of the prosthesis is deployed substantially coincident with the proximal end of the receiving lumen when the distal surface of the prosthesis-positioning member is disposed at the position longitudinally coincident with the distal end of the stop cap because Mayberry discloses that the proximal end of the prosthesis and the stop cap are substantially aligned with the proximal end of the receiving lumen and Shreck discloses that the distal end of the prosthesis-positioning member is for abutting against the proximal end of the prosthesis.
Both Mayberry and Shreck are silent on whether the system enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen to allow the proximal end of the prosthesis to be deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap.
Chuter teaches, in the same field of endeavor (prosthesis or stent delivery system), a system for comprising a prosthesis-positioning member (pusher, Para. [0104]) for deploying a prosthesis (e.g. 452, Figs. 18 and 19); wherein the system enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure (e.g. limb 362 or 366).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Mayberry of Shreck to enable the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure as taught by Chuter in order to adjust the length of the prosthesis extending exterior to the receiving structure and into the branched body vessel.  In the modified invention, the prosthesis-positioning member is fully capable to be selectively disposed at a preselected distance distal to the distal end of the stop cap and the system is fully capable to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap because the delivery system of Chuter enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure, Mayberry discloses that stop cap abut against the proximal end of the receiving structure during the deployment of the prosthesis, and Shreck discloses that the distal end of the prosthesis-positioning member is for abutting against the proximal end of the prosthesis for deploying the prosthesis.
Regarding claims 17-20, Mayberry discloses a system to place a prosthesis within a receiving structure, the system comprising: the receiving structure (1210, Figs. 24A and 25) having a receiving lumen (lumen of 1210, Fig. 24A and 25), the receiving lumen having proximal and distal ends (the proximal end of the receiving structure 1210 at 1212 and the distal end of the receiving structure at where the numeral 1202 is indicated, Fig. 25 and see Figure below which is taken from Fig. 25), and including a length (a very small length of the receiving structure that is even smaller than what is identified in the Figure below near the distal end and between the proximal end and distal ends of the receiving structure has a substantially uniform inner diameter) of a substantially uniform inner diameter extending at least partly between the proximal and distal ends of the receiving lumen; an elongated support member (the elongated wire member of 1026, Figs. 13-15 and 20-22) comprising a support member distal end (the elongated wire member of 1026); a stop cap (1206a in open annular shape, Figs. 13-15 and Para. [0092]) disposed at the support member distal end, the stop cap comprising a stop cap transverse dimension (Fig. 15) that is larger than an inner diameter of the receiving lumen of the receiving structure (Fig. 22 and Paras. [0014] and [0092] and also see Fig. 35, a stop cap transverse dimension of the stop cap / member 1206a is larger than an inner diameter of the receiving lumen of the receiving structure for pushing receiving structure/tubular member 1210 of the main stent graft toward the branched vessel); and a sheath (1024, Figs. 13-15) comprising a sheath lumen (lumen of 1024, Figs. 13-15 and 20-22 and Paras. [0094]-[0095]); wherein: the stop cap further comprises a stop cap distal surface (distal surface of 1206a, Figs. 13-15); the stop cap transverse dimension is disposed at the stop cap distal surface (Figs. 13-15); and the system has an inserted configuration in which: the stop cap distal surface abuts an edge of the receiving structure surrounding the receiving lumen, a portion of the sheath enters the receiving lumen, and the stop cap is prevented from entering the receiving lumen (Figs. 21 and Para. [0092] and also see Fig. 34, the system has an inserted configuration in which: the stop cap distal surface abuts an edge of the receiving structure surrounding the receiving lumen, a portion of the sheath enters the receiving lumen, and the stop cap is prevented from entering the receiving lumen); wherein the stop cap further comprises a stop cap proximal surface (the proximal surface of 1206a, Figs 13-15) , and comprises a stop cap aperture (central opening/aperture of 1206a, Figs. 13-15) extending longitudinally from the stop cap distal surface to the stop cap proximal surface; wherein the sheath extends longitudinally within the stop cap aperture; the system is fully capable to place a prosthetic (e.g. 1084, Figs. 22 and 23) within the receiving structure with the prosthesis being a connection prosthesis (e.g. 1084, Figs. 22 and 23) and the receiving structure being a branch of a main body prosthesis (Fig. 25); wherein the stop cap is affixed at the support member distal end (Figs. 13-15); wherein the stop cap partially surrounds a portion of the sheath such that a top surface of the sheath is exposed through the stop cap top opening (the open annular 1026a partially surrounds a portion of the sheath such that a top surface of the sheath is exposed through the stop cap top opening, Para. [0092]); wherein the stop cap further comprises a stop cap bottom portion (the bottom portion of 1026a connecting the elongate wire member of 1206, Figs. 13-15 and Para. [0092]) receiving the elongated support member, and a pair of curved stop cap arms (the two arms of the open annular 1206a extend upward from the stop cap bottom portion to the stop cap top opening, Para. [0092]) extending upward from the stop cap bottom portion to the stop cap top opening; wherein: the stop cap further comprises an inner surface of the stop cap bottom portion and inner surfaces of the pair of curved stop cap arms define a stop cap aperture extending from the stop cap distal surface to the stop cap proximal surface (the open annular 1026a has an inner surface of the stop cap bottom portion and inner surfaces of the pair of curved stop cap arms define a stop cap aperture extending from the stop cap distal surface to the stop cap proximal surface); wherein the stop cap does not completely surround a circumference of the sheath when the stop cap is viewed along a longitudinal axis of the sheath (the open annular 1026a  does not completely surround a circumference of the sheath when the stop cap is viewed along a longitudinal axis of the sheath because it is open annular shape, Para. [0092]).  However, Mayberry does not disclose an elongated prosthesis-positioning member comprising a prosthesis-positioning member distal surface and extending along the support member and the stop cap so that a distal surface of the prosthesis-positioning member is configured to be selectively disposed either at a disposed at a position longitudinally coincident with a portion of the stop cap or at a preselect distance distal to the distal end of the stop cap; the sheath lumen receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member, and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface; wherein the system is adapted to be operated in a first configuration such that the proximal end of the prosthesis is deployed substantially coincident with the proximal end of the receiving lumen when the distal surface of the prosthesis-positioning member is disposed at the position longitudinally coincident with the distal end of the stop cap, and wherein the system further is adapted to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap.

    PNG
    media_image1.png
    579
    627
    media_image1.png
    Greyscale

Schreck teaches, in the same field of endeavor (prosthesis or stent delivery system), a system comprising: an elongated prosthesis-positioning member (enlarged elongated part of 115 proximal to 117, Figs. 20 and 36 and Para. [0129]; also see inner core member 78, Fig. 3C) comprising a prosthesis-positioning member distal surface (the distal surface of the enlarged elongated part of 115 for against the proximal end of the stent, Figs. 20, 36, and 3C and Para. [0129]); a sheath (combination of 110, 102 and 104, Figs 16-23 and 36) having a sheath lumen (the central lumen or opening of the sheath, Figs. 16-23 and 36) receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member (Figs. 16-23 and Paras. [0129] and [0139]), and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface (Figs. 16-23 and Fig. 3C and Paras. [0129] and [0139]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Mayberry to include an elongated prosthesis-positioning member comprising a prosthesis-positioning member distal surface; the sheath lumen receiving the prosthesis-positioning member so that the sheath translates longitudinally relative to the prosthesis-positioning member, and wherein the system has a loaded configuration in which the prosthesis is received in the sheath lumen with a proximal end of the prosthesis abutting the prosthesis-positioning member distal surface as taught by Schreck in order to obtain the advantage of facilitating the delivery of the prosthesis by pushing against the prosthesis during delivery (Schreck, at least Para. [0078]).  Mayberry disclose that the catheter carrying the prosthesis is advanced through the sheath and distal of the stop cap (Mayberry, Figs. 21-22) while Schreck discloses that the prosthesis is pushed through the sheath by a catheter with elongated prosthesis-positioning member at the proximal end of the prosthesis.  As the catheter advances the prosthesis through the sheath in the modified system, the elongated prosthesis-positioning member extends along the support member and the stop cap, and a distal surface of the prosthesis-positioning member is disposed at a position longitudinally coincident with a portion of the stop cap, such as a stop cap distal surface, once the distal surface of the prosthesis-positioning member reaches a portion (such as the stop cap distal surface) of the stop cap.  In the modified invention, the prosthesis-positioning member extends longitudinally within the stop cap aperture since the prosthesis-positioning member extends within the sheath and the prosthesis of Mayberry extends through and out in the branched body vessel.  In the modified invention, system is fully capable to be operated in a first configuration such that the proximal end of the prosthesis is deployed substantially coincident with the proximal end of the receiving lumen when the distal surface of the prosthesis-positioning member is disposed at the position longitudinally coincident with the distal end of the stop cap because Mayberry discloses that the proximal end of the prosthesis and the stop cap are substantially aligned with the proximal end of the receiving lumen and Shreck discloses that the distal end of the prosthesis-positioning member is for abutting against the proximal end of the prosthesis.
Both Mayberry and Shreck are silent on whether the system enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen to allow the proximal end of the prosthesis to be deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap.
Chuter teaches, in the same field of endeavor (prosthesis or stent delivery system), a system for comprising a prosthesis-positioning member (pusher, Para. [0104]) for deploying a prosthesis (e.g. 452, Figs. 18 and 19); wherein the system enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure (e.g. limb 362 or 366).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Mayberry of Shreck to enable the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure as taught by Chuter in order to adjust the length of the prosthesis extending exterior to the receiving structure and into the branched body vessel.  In the modified invention, the prosthesis-positioning member is fully capable to be selectively disposed at a preselected distance distal to the distal end of the stop cap and the system is fully capable to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap because the delivery system of Chuter enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure, Mayberry discloses that stop cap abut against the proximal end of the receiving structure during the deployment of the prosthesis, and Shreck discloses that the distal end of the prosthesis-positioning member is for abutting against the proximal end of the prosthesis for deploying the prosthesis.
Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Claim 6 is objected as explained above, but would be allowable if rewritten to overcome the claim objection.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.  However, claims 1-5 and 7-10 are allowed in light of the amendment.  In response to the argument(s) on pages 9-10 in the remarks of the response filed on 02/02/2022, Mayberry discloses a system to place a prosthesis within a receiving structure, the system comprising: the receiving structure (1210, Figs. 24A and 25) having a receiving lumen (lumen of 1210, Fig. 24A and 25), the receiving lumen having proximal and distal ends (the proximal end of the receiving structure 1210 at 1212 and the distal end of the receiving structure at where the numeral 1202 is indicated, Fig. 25 and see first Figure above), and including a length (a very small length of the receiving structure that is even smaller than what is identified in the first Figure above near the distal end and between the proximal end and distal ends of the receiving structure has a substantially uniform inner diameter) of a substantially uniform inner diameter extending at least partly between the proximal and distal ends of the receiving lumen.  The claims do not require the entire length of the receiving structure having a substantially uniform inner diameter between the proximal and distal ends of the receiving structure.  The receiving structure of Mayberry has a length (the small identified length as shown in the Figure above) of substantially uniform inner diameter extending at least partly between the proximal and distal ends of the receiving structure. In the modified invention, the prosthesis-positioning member is fully capable to be selectively disposed at a preselected distance distal to the distal end of the stop cap and the system is fully capable to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal 2Application Serial No. 16/107,082Client/Matter No. 512730.5001507and distal ends of the receiving lumen, when the distal surface of the prosthesis-positioning member is disposed a corresponding length beyond the distal end of the stop cap because the delivery system of Chuter enables the proximal end of the prosthesis to be extended to a predetermined distance distally beyond the proximal end of the receiving lumen of a receiving structure, Mayberry discloses that stop cap abut against the proximal end of the receiving structure during the deployment of the prosthesis, and Shreck discloses that the distal end of the prosthesis-positioning member is for abutting against the proximal end of the prosthesis for deploying the prosthesis.  The limitation “wherein the system further is adapted to be operated in a second configuration such that the proximal end of the prosthesis is deployed a predetermined distance distally beyond the proximal end of the receiving lumen, along the length between the proximal and distal ends of the receiving lumen, when the distal surface of the prosthesis- positioning member is disposed a corresponding length beyond the distal end of the stop cap” in each of claims 11 and 17 is a functional limitation or a recitation of intended use.  A function limitation or a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771